DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite(s) “sufficient stability”. This/these recitation(s) render the claim indefinite as the term sufficient is a relative term. Therefor the meets and bounds of the claim would be unclear to one of ordinary skill in the art.
Claim 1 recite(s) “said open end”. There is insufficient antecedent basis for this/these limitation(s) within the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2011/0245833 A1) in view of in view of Kobren et al. (US 5,611,352).
In regards to claim 1:
Anderson teaches, an intraosseous drill device comprising a barrel (Fig. 1 element 170), a handle (Fig. 1 element 25), wherein said handle comprises a top portion, a completely flat bottom portion, and four side portions with one front side, one rear side, and two opposing lateral sides (See annotated Fig. 1 below, Fig. 1 includes a cut view and excludes one lateral side from this view. Fig. 3 is an alternative embodiment utilizing the same handle and demonstrates the lateral side not shown in Fig. 1).

    PNG
    media_image1.png
    471
    395
    media_image1.png
    Greyscale


Anderson does not appear to explicitly teach the handle connection as claimed. Kobren teaches, and a connection between said barrel and said handle to permit rotation of said barrel and said handle in relation to one another (Fig. 5 element 20 rotation pivot pin, elements 19, 18, 33, 16 and 17 various components to aid rotation and fix handle at various positions. Col 4:61-67 “The grip portion 8 pivots about a fixed point 20, which may be a rod extending through the housing 9 and grip portion 8. The grip portion 8 is held in place at various angles with respect to the housing 9 using conventional locking means. In the configuration shown, for example, the grip portion 8 includes an arcuate slot 18 in the wall adjacent the housing 9. A spring-actuated protrusion 17, or the like, on the housing 9 extends into the slot 18 to guide the movement of the grip portion 8. The slot 18 includes at least one depression 16 which locks into place with the protrusion 17 on the housing 9 when the grip portion 8 is substantially perpendicular to the biopsy needle 10. Preferably, the slot 18 includes one or more additional depressions 19, 33 which allow the grip portion 8 to be locked into place when it is axially aligned with the biopsy needle 10 or at an angle between the aforementioned positions, respectively.”), wherein said barrel and said handle are rotatable from a fully folded state to a fully extended state (Fig. 5 element 8 in the fully extended state. Col 4:61-67 “The slot 18 includes at least one depression 16 which locks into place with the protrusion 17 on the housing 9 when the grip portion 8 is substantially perpendicular to the biopsy needle 10. Preferably, the slot 18 includes one or more additional depressions 19, 33 which allow the grip portion 8 to be locked into place when it is axially aligned with the biopsy needle 10 or at an angle between the aforementioned positions, respectively.”), wherein said fully folded state is indicated as said handle provides at least some cover to said open end of said barrel ( Fig. 5 as the handle length taught by Kobren is taught to be at least as long as the device housing it it is considered to provide at least some cover to said open end of said barrel as it would cover the lower side of open end of the barrel) and said fully extended state is indicated as said handle is rotated as far from said fully folded state as permitted and said open end of said barrel is uncovered as well (Fig. 5 element 8 in the fully extended state).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the intraosseous device taught by Anderson to include the handle connection taught by Kobren. This would have been motivated by reducing the amount of space require to store the device when not in use. Allowing the handle to fold would reduce the dead space needed in a drawer to hold this tool thus allowing better efficiency of storage space for a practitioner.
Anderson in view of Kobren teaches, wherein said flat bottom portion of said handle provides sufficient stability upon unfolding thereof to allow for said drill device to stand alone on a flat surface (Anderson Fig. 1 shows the flat bottom side of the handle that is considered to provide sufficient stability. Kobren teaches the rotatable connection and changing the top portion connection would not change the stability of the flat bottom portion), wherein said stand alone capability is provided at differing degrees of rotation of said handle in relation to said barrel (Kobren teaches the rotatable handle being at least as long as the body of the device. Therefor Examiner considers the flat bottom portion taught by Anderson to provide sufficient stability in the fully closed and fully extended positions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783